Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-16-2019 under new application, which have been placed of record in the file. Claims 1-18 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan Heidinga et al. (US 20200082103 A1) in view of Presotto David Leo et al. (US 8302169 B1).

   	Regarding Claim 1, Dan Heidinga et al. (US 202000812103 A1) suggests a computer implemented (page 1, paragraph 1) method of managing data in a storage system (page 1, paragraph 1) to remove unneeded data (page 1, paragraph 2). 
Dan Heidinga et al. (US 202000812103 A1)  fails to suggest encrypting data in-place in said storage system in response to a deletion request identifying said data, said encrypting comprising encrypting said data using a one-time use encryption key, and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption key, and blocking access to the decrypted data by changing access permissions; verifying that the decrypted data corresponds to the data that was identified in said deletion request; analyzing said decrypted data using a confirmation process to determine whether permanent deletion of said data should be confirmed; and upon confirming said deletion, permanently deleting said data.
However, prior art of Presotto David Leo et al. (US 8302169 B1) suggests a computer implemented (Col. 6, Line 54 to Col. 7, Line 8) method of managing data in a storage system to remove unneeded data (col. 15, Line 31 to Col. 16, Line 57) 
Dan Heidinga et al. (US 202000812103 A1) teaches a computer implemented method of managing data in a storage system to remove unneeded data,
Dan Heidinga et al. (US 202000812103 A1) teaches displaying a percentage of the document was previously cached with the cache status information.

Dan Heidinga et al. (US 202000812103 A1) does not teach encrypting data in-place in said storage system in response to a deletion request identifying said data, said encrypting comprising encrypting said data using a one-time use encryption key, and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption key, and blocking access to the decrypted data by changing access permissions; verifying that the decrypted data corresponds to the data that was identified in said deletion request; analyzing said decrypted data using a confirmation process to determine whether permanent deletion of said data should be confirmed; and upon confirming said deletion, permanently deleting said data
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Dan Heidinga et al. (US 202000812103 A1)  performs the same function as it does separately a computer implemented method of managing data in a storage system to remove unneeded data. Presotto David Leo et al. (US 8302169 B1) performs the same function as it does separately of deleting unused data over the long period of time. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Dan Heidinga et al. (US 202000812103 A1)   to include encrypting data in-place in said storage system in response to a deletion request identifying said data, said encrypting comprising encrypting said data using a one-time use encryption key, and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption key, and blocking access to the decrypted data by changing access permissions; verifying that the decrypted data corresponds to the data that was identified in said deletion request; analyzing said decrypted data using a confirmation process to determine whether permanent deletion of said data should be confirmed; and upon confirming said deletion, permanently deleting said data, as disclosed by Presotto David Leo et al. (US 8302169 B1) thereby protecting sensitive as well as personal  information being deleted inadvertently or preventing accessing sensitive as well as 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Presotto David Leo et al. (US 8302169 B1) suggests upon confirming said deletion, securely deleting said encryption and decryption keys (Col. 1, Lines 46-5, Col. 6, Lines 18-45, Col. 15, Line 21 to Col. 16, Line 57 suggests after completion of the task of deleting unused data the securely deleting said encryption and decryption keys).

Regarding Claim 3, Presotto David Leo et al. (US 8302169 B1) suggests confirming said deletion, maintaining said data decrypted and restoring said access permissions (Col. 6,  Line 44 to Col. 7, Line 4, Col. 15, Line 21 to Col. 16, Line 57 suggests after completion of the deleting task maintaining said data decrypted and restoring said access permissions ).

Regarding Claim 4, Presotto David Leo et al. (US 8302169 B1) suggests upon restoring said access permissions, deleting said encryption and decryption keys (Col. 1, Lines 46-5, Col. 6, Lines 18 to Col. 7, Line 4, Col. 15, Line 21 to Col. 16, Line 57 suggests after completion of the deleting task maintaining said data decrypted and 

Regarding Claim 5, Presotto David Leo et al. (US 8302169 B1) suggests confirmation process comprises a hierarchical set of criteria that determines whether the data is needed by system users or system processes (please see Col. 15, Line 21 Col. 16, Line 51 does suggest confirmation process comprises a hierarchical set of criteria between system and user).

Regarding Claim 6, Presotto David Leo et al. (US 8302169 B1) suggests said confirmation process comprises a criterion that determines whether the data was accessed or created within a preceding predetermined period of time (please see Col. 15, Line 21 Col. 16, Line 51 does suggest deleted data being unused for being period of time).

Regarding Claim 7, Presotto David Leo et al. (US 8302169 B1) suggests confirmation process further comprises a criterion that determines whether a service or user account that created the data has been deleted (please see Col. 15, Line 21 Col. 16, Line 51 does suggest deleted user base data being unused for being period of time).

Regarding Claim 8, Presotto David Leo et al. (US 8302169 B1) suggests confirmation process further comprises a criterion that determines whether the data was 

Regarding Claim 9, Presotto David Leo et al. (US 8302169 B1) suggests the data is associated with either an active service account or an inactive user account, and, if so, keeps the data ((please see Col. 15, Line 21 Col. 16, Line 51 does suggest deleted data being unused for being period of time in another word whether is active or inactive account data).

Regarding Claim 10, Dan Heidinga et al. (US 202000812103 A1) suggests    Non-transitory computer readable media embodying executable instructions for controlling the operation of a processor (page 3, paragraph 45) to perform a method of managing data in a storage system to remove unneeded data a computer implemented (page 1, paragraphs 1, 2) to remove unneeded data (page 1, paragraph 2).
Dan Heidinga et al. (US 202000812103 A1)  fails to suggest encrypting data in-place in said storage system in response to a deletion request identifying said data, said encrypting comprising encrypting said data using a one-time use encryption key, and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption key, and blocking access to the decrypted data by changing access permissions; verifying that the decrypted data corresponds to the data that was identified in said deletion request; analyzing said decrypted data using a confirmation process to determine whether permanent deletion 
However, prior art of Presotto David Leo et al. (US 8302169 B1) suggests Non-transitory computer readable media embodying executable instructions for controlling the operation of a processor (Col. 13, Line 54 to Col. 6, Line 8) to perform a method of managing data in a storage system to remove unneeded data a computer implemented to remove unneeded data (Col. 15, Line 31 to Col. 16 Line 57) comprising encrypting data in-place in said storage system in response to a deletion request (Col. 15, Line 21 to Col. 16, Line 4 suggests in response to request of unused data deletion encrypting data in-pace in storage system) the  identifying said data (Col. 1, Lines 52-65 suggests identifying the data), said encrypting comprising encrypting said data using a one-time use encryption key (please see Col. 15, Line 21 to Col. 16, Line 11 suggests encrypting data with private key, further Examine maintain the one-time key is well known to one ordinary skill in the art as disclosed by prior art of Redlich Ron M  (US 20080222734 A1) disclosure; paragraphs 2339, 2439), and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption key (Col. 15, Line 21 to Col. 16, Line11), and blocking access to the decrypted data by changing access permissions (Col. 9, Line 45-64 suggests the changing of the access permission); verifying that the decrypted data corresponds to the data that was identified in said deletion request (Col. 1, Lines 52-65 suggests identifying the data, Col. 16, Lines 5-57); analyzing said decrypted data using a confirmation process to determine whether permanent deletion of said data should be confirmed; and upon confirming said deletion, permanently deleting said data (Col. 15 
Dan Heidinga et al. (US 202000812103 A1) teaches a computer implemented method of managing data in a storage system to remove unneeded data,
Dan Heidinga et al. (US 202000812103 A1) teaches displaying a percentage of the document was previously cached with the cache status information.
Presotto David Leo et al. (US 8302169 B1) teaches encrypting data in-place in said storage system in response to a deletion request identifying said data, said encrypting comprising encrypting said data using a one-time use encryption key, and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption key, and blocking access to the decrypted data by changing access permissions; verifying that the decrypted data corresponds to the data that was identified in said deletion request; analyzing said decrypted data using a confirmation process to determine whether permanent deletion of said data should be confirmed; and upon confirming said deletion, permanently deleting said data (Col. 1, Lines 52-65, Col. 9, Lines 45-64, Col. 15, Line 21 to Col. 16, Line 5)..
Dan Heidinga et al. (US 202000812103 A1) does not teach encrypting data in-place in said storage system in response to a deletion request identifying said data, said encrypting comprising encrypting said data using a one-time use encryption key, and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption key, and blocking access to the 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Dan Heidinga et al. (US 202000812103 A1)  performs the same function as it does separately a computer implemented method of managing data in a storage system to remove unneeded data. Presotto David Leo et al. (US 8302169 B1) performs the same function as it does separately of deleting unused data over the long period of time. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Dan Heidinga et al. (US 202000812103 A1)   to include encrypting data in-place in said storage system in response to a deletion request identifying said data, said encrypting comprising encrypting said data using a one-time use encryption key, and said encrypting preventing further access to said data; decrypting the encrypted data using a decryption key corresponding to said encryption 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim11, Presotto David Leo et al. (US 8302169 B1) suggests upon confirming said deletion, securely deleting said encryption and decryption keys (Col. 1, Lines 46-5, Col. 6, Lines 18-45, Col. 15, Line 21 to Col. 16, Line 57 suggests after completion of the task of deleting unused data the securely deleting said encryption and decryption keys).

Regarding Claim 12, Presotto David Leo et al. (US 8302169 B1) suggests confirming said deletion, maintaining said data decrypted and restoring said access permissions (Col. 6,  Line 44 to Col. 7, Line 4, Col. 15, Line 21 to Col. 16, Line 

Regarding Claim 13, Presotto David Leo et al. (US 8302169 B1) suggests upon restoring said access permissions, deleting said encryption and decryption keys (Col. 1, Lines 46-5, Col. 6, Lines 18 to Col. 7, Line 4, Col. 15, Line 21 to Col. 16, Line 57 suggests after completion of the deleting task maintaining said data decrypted and restoring said access permissions further also suggests after completion of the task of deleting unused data the securely deleting said encryption and decryption keys).

Regarding Claim 14, Presotto David Leo et al. (US 8302169 B1) suggests confirmation process comprises a hierarchical set of criteria that determines whether the data is needed by system users or system processes (please see Col. 15, Line 21 Col. 16, Line 51 does suggest confirmation process comprises a hierarchical set of criteria between system and user).

Regarding Claim 15, Presotto David Leo et al. (US 8302169 B1) suggests said confirmation process comprises a criterion that determines whether the data was accessed or created within a preceding predetermined period of time (please see Col. 15, Line 21 Col. 16, Line 51 does suggest deleted data being unused for being period of time).



Regarding Claim 17, Presotto David Leo et al. (US 8302169 B1) suggests confirmation process further comprises a criterion that determines whether the data was machine created or human created (please see Col. 15, Line 21 Col. 16, Line 51 does suggest deleted data being unused for being period of time belongs to sever base or user base).

Regarding Claim 18, Presotto David Leo et al. (US 8302169 B1) suggests the data is associated with either an active service account or an inactive user account, and, if so, keeps the data (please see Col. 15, Line 21 Col. 16, Line 51 does suggest deleted data being unused for being period of time in another word whether is active or inactive account data, further suggests does not delete active data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
Please see prior art of 

Xing Jian et al. (US 20200068010 A1) disclosure; page 14, Claim 15
Berry Andrea Nicole (US 20070240214 A1) disclosure; paragraphs 9-27.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-22-2021